Citation Nr: 1710084	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  04-41 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus.

2.  Entitlement to a disability rating in excess of 50 percent, prior to August 5, 2013, for schizoaffective disorder.

3.  Entitlement to a total disability rating due to individual unemployability caused by service-connected disabilities (TDIU) prior to October 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 through July 1964, August 1964 through January 1966, and December 1969 through September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2003 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues on appeal were remanded by the Board most recently in February 2016 for further development, to include: issuing a new Supplemental Statement of the Case that reflects review of translated documents added to the claim file in November 2015, and, obtaining a supplemental medical opinion concerning the nature and etiology of the Veteran's vertigo.  The ordered development has been performed.  The issues now return to the Board for de novo review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's vertigo has been diagnosed as a peripheral vestibular disorder that has resulted from a non-service-connected back disorder.

2.  Prior to August 5, 2013, the Veteran's schizoaffective disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  depression and quickly changing mood; flattened affect; circumstantial, circumlocutory, and stereotyped speech; frequent panic attacks; impaired memory; impaired judgment; impaired abstract thinking; impaired impulse control marked by outbursts of anger and irritability and being insulted easily; spatial disorientation as evidenced by the Veteran's tendency of becoming lost and disoriented; difficulty in adapting to stressful circumstances as evidenced by having frequent conflicts at work with his supervisors and co-workers; intermittent suicidal ideation; obsessional rituals such as obsessively cleaning his hands after shaking hands with others; persistent delusional thought marked by the belief that he was being persecuted at work; persistent hallucinations; grossly inappropriate behavior; and intermittent homicidal ideation toward his supervisor at work.

3.  Prior to October 8, 2010, the symptoms and impairment associated with the Veteran's schizoaffective disorder, hearing loss, hypertension, and headaches did not prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus, are not met nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for a 70 percent disability rating, and no higher, for schizoaffective disorder are met prior to August 5, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9205 (2016).

3. The criteria for a TDIU are not met from prior to October 8, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Here, letters mailed to the Veteran in July 2003, April 2005, March 2006, and December 2012 provided the Veteran with notice of the information and evidence needed to substantiate his claims for the issues on appeal.
 
VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, service department records, VA treatment records, and identified and relevant private treatment records are associated with the record.  The record reflects that VA has undertaken exhaustive efforts to locate and obtain the Veteran's social security records and personnel records from his long employment with the United States Postal Service.  Those records have been destroyed or are otherwise unavailable.  As such, further efforts at this time to locate them would be fruitless.  Accordingly, VA is not obligated to expend further efforts to locate those records.

Relevant to the issues on appeal, the Veteran was afforded VA examinations of his hearing loss and vertigo in August 2003, June 2005, May 2007, January 2013, and April 2016.  An independent medical opinion concerning the Veteran's vertigo was also obtained in November 2013.  The Veteran was also afforded VA psychiatric examinations in July 2003, May 2007, August 2009, and January 2013.  Those examinations and opinions, considered along with the other evidence of record, are fully adequate for the purposes considering the issues here on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Vertigo

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires an evidentiary showing of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection for certain listed chronic diseases, which include diseases of the nervous system such as vertigo, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2016).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In order to show the existence of a chronic disease during service, the evidence must show a combination of manifestations that is sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established by the evidence, then a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303 (b).  Also, service connection may be granted for any disease diagnosed after separation from service when all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his claim submissions, the Veteran asserts generally that he has a vertigo condition.  During an April 2016 VA examination, he elaborated that he experienced the onset of vertigo in 1968, shortly after completing his tour of service in Vietnam.  He seemed to suggest that the vertigo was associated with a ruptured tympanic membrane that he sustained in a blast injury.

Contrary to the history reported by the Veteran during the April 2016 VA examination, service treatment records show that repeated medical examinations of the head, face, neck, scalp, ears, and eyes, conducted throughout the course of the Veteran's active duty, were normal.  Indeed, the Veteran denied expressly having any history of symptoms that might be associated with vertigo, such as:  dizziness or fainting spells; eye trouble; ear, nose, or throat trouble; neuritis; paralysis; or, epilepsy or fits.  The treatment notes contained in the Veteran's service treatment records also make no mention of vertigo, nor do they document the occurrence of a blast injury or damage to the tympanic membrane in either of the Veteran's ears.  Medical Board records show that the Veteran was ultimately discharged from service due to impairment caused by schizophrenia or schizoaffective disorder.  Those records also make no mention of any complaints by the Veteran of vertigo or vertigo-like symptoms, nor do they reflect any positive objective findings of any damage in the Veteran's ears.

The post-service treatment records show that the Veteran made initial complaints of vertigo during treatment at Hospital San Pablo in January 1983.  He was followed for apparently ongoing vertigo during VA treatment in March 1983.  A physical examination conducted at that time, however, was normal.

From December 1993 through February 1995, the Veteran was treated for right ear otitis externa and otitis media that was manifested by right ear pain and discomfort.  Again, contrary to the Veteran's assertion that he sustained a blast injury during service, physical examinations of the ears did not reveal any ruptures.

Subsequent VA treatment records show that the Veteran was treated sporadically for ongoing vertigo complaints.  In May 1996, the Veteran reported that he was having vertigo over the past three or four months that he thought was being caused by his hearing aids.  A medical examination revealed no objective abnormality and diagnoses of dizziness and otitis media were rendered.

In March 1997, the Veteran reported that he had been having vertigo after sudden head movements since 1979.  The attending medical staff remarked at that time that although the reported history suggested a positional vertigo diagnosis, the Veteran's longstanding history went against such a diagnosis.

During VA treatment in August 2004, the Veteran reported having an episode of vertigo a few days before.  Once again, however, general physical and neurological examinations were normal.  No specific diagnosis was rendered.

External and otoscopic examinations of the Veteran's ears, conducted during a June 2005 VA examination, were normal.  The examiner concluded that there is no evidence of a vestibular pathology for the Veteran's vertigo, and moreover, that balance problems being reported by the Veteran are not consistent with a true vertigo.

The Veteran was afforded a second VA examination in January 2013.  At that time, he reported that he had been experiencing recurring episodes of dizziness and imbalance for several years.  On review of the claim file, the examiner noted a medical history that is essentially consistent with that noted above.  A physical examination of the tympanic membranes and ear canals was normal.  Again, the examiner opined that the Veteran's reported symptoms and manifestations are not typical of a vestibular disorder, and hence, are not ear-related.

In conjunction with the foregoing ear examination, the examiner conducted a neuropsychological examination for possible traumatic brain injury (TBI).  A battery of neuropsychological tests was conducted and interpreted as showing no evidence of a mental, physical, neurological condition, or other residuals that are attributable to a TBI.

In November 2013, the claim file was provided to an independent medical examiner for review and an opinion as to whether the Veteran's reported vertigo is related etiologically to his active duty service.  On review of the claims file, the examiner recited the medical history noted above.

The examiner opined that it is less likely than not that the Veteran's reported vertigo had its onset during active duty service, or, is related to an injury or event that occurred during his active duty service, including in-service noise exposure and ear infections.  As rationale, the examiner noted that the Veteran did not report dizziness or vertigo during service, even during treatments for ear pain, hearing loss, tinnitus, and cold symptoms.  Moreover, the examiner noted, examinations revealed no evidence of dizziness or vertigo and brain scans and other radiological studies were normal.  Finally, the examiner explains, the Veteran did not report dizziness or vertigo during VA audiological examinations; also, repeated evaluations of the Veteran's headaches found no abnormalities or focal neurological signs to support a vertigo diagnosis.

The examiner opined also that it is less likely than not that the Veteran's vertigo is due to or aggravated by his hearing loss and tinnitus.  Citing medical authority, the examiner states that hearing loss, tinnitus, and vertigo are common symptoms, and hence, it is likely that all three will be found in some patients.  Also, the examiner observes, Meniere's disease is characterized by unstable hearing and balance arising from a failure of the inner ear homeostasis in a damaged or degenerative inner ear.  Regardless, the examiner notes, the record shows that the Veteran has not received a Meniere's disease diagnosis.

Pursuant to the Board's most recent remand, the Veteran was afforded another VA examination of his vertigo in April 2016.  As mentioned at the outset, the Veteran reported the onset of vertigo in 1968 following a blast injury in which he purportedly sustained a ruptured tympanic membrane.  Regarding his current symptoms, he continued to report vertigo with brisk head movements.

A physical examination of the ears, which included otoscopy, tympanometry, stapedial reflexes, and a comprehensive audiometric examination, revealed that the Veteran had normal external ears, ear canals, and tympanic membranes.  Although the Veteran demonstrated imbalance and an unsteady gait that required a cane, a Dix Hallpike test for vertigo was negative without evidence of vertigo or nystagmus.

The examiner was asked to provide an opinion as to whether the Veteran had a separate disability manifested by dizziness and/or loss of balance at any time during the appeal period.  In that regard, the examiner diagnosed peripheral vestibular disorder.  Although the examiner indicates initially that it is his belief that it is at least as likely as not that the disorder was incurred during or caused by an in-service injury, event, or illness, the stated rationale seems to actually support the conclusion that there is no such etiological relationship.  In that regard, the examiner states that the history given by the Veteran provides no evidence of vertigo, hearing loss, and tinnitus within a Meniere's triad.  Moreover, the examiner noted, findings from the audiogram are not consistent with Meniere's disease.  Alternatively, the examiner opines that the Veteran's vertigo is as likely as not related to lumbar spine disease as manifested by injury to the sciatic nerve.  Indeed, the record does show that the Veteran has had a longstanding thoracolumbar spine disorder.  Service connection is not in effect for the Veteran for the spine disorder.

The evidence shows that the Veteran's reported vertigo is a manifestation of peripheral vestibular disorder that is caused by his non-service-connected lumbar spine disorder.  As such, service connection for the Veteran's reported vertigo is not warranted.

Although the Veteran has asserted that he has experienced continuing episodes of vertigo since sustaining a ruptured tympanic membrane in a blast injury that occurred during service in Vietnam, the evidence does not support such an assertion.  As noted above, the service treatment records do not document the occurrence of or treatment for such an injury, and indeed, those records show that the Veteran expressly and repeatedly denied having any problems in his ears or having any problems with vertigo or vertigo-like symptoms.  The Board observes also that the Veteran has provided conflicting information regarding the onset of his vertigo.  Although the Veteran reported during the VA examinations in August 2003 and April 2016 that his vertigo began sometime in 1968, he had reported previously during VA treatment in March 1997 that his vertigo began in 1979, five years after his separation from service.  Additionally, the Veteran indicated during VA treatment in May 1996 that he thought that his vertigo was associated with his hearing aids, which would also be inconsistent with his other assertion that his vertigo began in 1968.  In view of the foregoing inconsistencies, the Board is not inclined to assign significant probative weight to the Veteran's assertions that he has experienced vertigo dating back to his period of active duty service.  Under the circumstances, the Board concludes that the Veteran's vertigo was not sustained during the Veteran's active duty service.

To the extent that the issue being considered raises questions as to when the Veteran's vertigo began, the Board assigns greater probative weight to the other evidence in the record.  In that regard, the medical chronology shown in the evidence establishes that the Veteran first reported and sought treatment for vertigo-like symptoms in 1983.  In conjunction with the same, as noted above, the Veteran did report during treatment in 1997 that he believed that his vertigo began in 1979, approximately five years after his separation from service.  Based on the foregoing information, the Board finds that the Veteran's vertigo was not likely manifest to any degree within a year from his separation from service.  Accordingly, service connection for the Veteran's vertigo may not be granted pursuant to 38 C.F.R. §§ 3.307 and 3.309 (a).

In conjunction with the foregoing, the evidence shows also that the Veteran's vertigo did not result from an injury or event that occurred during service (to include acoustic trauma and reported head trauma), or, that it was caused or aggravated by his service-connected hearing loss.  In that regard, the only opinions concerning the etiology of the Veteran's vertigo are the negative opinions expressed in the January 2013 VA examination, November 2013 independent medical examination (IME), and April 2016 VA examination.  Collectively, those examiners opine that it is unlikely that the Veteran's vertigo is related etiologically to his active duty service or service-connected hearing loss.  Those opinions are based upon expressed rationale that is based upon a medical history gained from review of the claim file and upon objective findings from physical, neurological, and neuropsychiatric examinations of the Veteran.  Indeed, to the extent that the Veteran's history has assisted the examiners in forming their opinions, the histories recited in the respective reports are consistent with the information in the records.  Additionally, the Board observes that the examiners' opinions and rationale are rebutted in the record only by the Veteran's assertions that he has had continuous vertigo since service.  As discussed above, the Board is not inclined to assign significant weight to the Veteran's assertions and is persuaded by the opinions and findings expressed in the VA examinations and IME.  Under the circumstances, service connection for the Veteran's vertigo is also not warranted under 38 C.F.R. §§ 3.303(a) and 3.310.

The preponderance of the evidence shows that the Veteran's vertigo was not sustained during service or within one year from his separation from service, did not result from an injury or event that occurred during service, and was neither caused nor aggravated by his service-connected disabilities.  Accordingly, the Veteran is not entitled to service connection for vertigo.  To that extent, this appeal is denied.

III.  Increased Disability Rating for Schizoaffective Disorder,
Prior to August 5, 2013

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generally, the effective date of a disability rating and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

The Veteran's claim for an increased disability rating for schizoaffective disorder was received by VA in May 2003.  At that time, the Veteran's disability was rated as being 30 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9205.  During the course of the Veteran's appeal, the RO issued a March 2013 rating decision that awarded a higher 50 percent disability rating, effective from May 22, 2003.  In a September 2013 rating decision, the RO assigned a maximum 100 percent disability rating, effective from August 5, 2013.  The Veteran now asserts on his appeal that he is entitled to a disability rating higher than 50 percent prior to August 5, 2013.

DC 9205, which applies to disabilities due to schizophrenia, residual type and other unspecified types of schizophrenia, is governed by the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent disability rating encompasses psychiatric disabilities that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for disabilities that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for disabilities that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Turning to the evidence, the Veteran was followed for schizoaffective disorder during VA treatment in July 2003.  At that time, the Veteran reported symptoms of anxiety, depression, panic attacks, diminished memory, auditory hallucinations, feeling as though he was persecuted by others, and becoming lost in familiar places.  He reported that he remained employed as a postal worker, but was on limited duty following an unspecified incident at work.

During a July 2003 VA examination, the Veteran indicated memory impairment, as he reported that he was forgetful of dates at work.  He reported also that he became confused or lost when he leaves his home.  He stated that he was able to find his way from his home to work because "the protected spirits" lead him in the right direction.  On review of previous examinations, the examiner noted also that the Veteran had a history of delusions, paranoia, and difficulty at work.

A mental status examination revealed an anxious and slightly depressed mood.  Demonstrated affect was constricted.  Remaining aspects of the examination were normal.  A Global Assessment of Functioning (GAF) scale score of 70 was assigned.

In August 2003, the Veteran was treated privately by M.A.C.  At that time, the Veteran reported that he had been working as a window clerk for the United States Postal Service for 20 years and that he had a history of being harassed in the workplace by co-workers and supervisors.  M.A.C. summarized that, overall, the Veteran's symptoms had been fairly controlled over the years; however, increasing harassment in 2003 was causing the Veteran's mental well-being to deteriorate.  Regarding his current symptoms, the Veteran reported that he was having flashbacks of Vietnam, nightmares, homicidal thoughts of his supervisors, auditory hallucinations of voices calling him, sudden loss of interest in activities, shortened attention span, and being easily distracted.

A mental status examination revealed that the Veteran was restless, anxious, and had delusional thoughts with ideas of self-reference and persecution.  The Veteran spoke in a loud tone of voice and demonstrated poor aggression control, marked by irritability and being insulted easily.  The Veteran's speech was also marked by flight of ideas and mental blocking when under stress.  A ranged GAF score of 60 to 65 was assigned.

In his September 2013 Notice of Disagreement, the Veteran asserted that he was conferring with a "board of benevolent spirits" and that his symptoms were causing him problems at work and difficulty maintaining social relationships.  A letter received from the Veteran in October 2003 continued to reference a "brother spirit" that was assisting him in writing his submission.  The letter was co-signed by the Veteran and "Aramis, President of the Spirit, Benevolent Board."

During subsequent VA treatment in September and October of 2003, the Veteran continued to report symptoms that were similar to those reported during previous treatment.  Attending psychiatric staff continued to assign GAF scores of 65.

During VA treatment in January 2004, the Veteran reported again that he was having auditory hallucinations and expressed his belief that "good spirits" were protecting him.  He continued to report nightmares and severe anxiety, but also reported that he was having episodes where he was reliving his traumatic experiences in Vietnam.  A GAF score of 50 was assigned.  Records for VA treatment through 2005 indicate ongoing symptoms as reported above.  The Veteran's assigned GAF score remained at 50 throughout that year.

A series of statements received from the Veteran's spouse and friends in April 2006 assert collectively that the Veteran was demonstrating ongoing symptoms of nightmares; flashbacks; visual, auditory, and olefactory hallucinations; mood changes; depression; worry and panic attacks; memory impairment; suspiciousness of other people; poor aggression control; ideas of persecution; and, decreased concentration.  In a May 2006 letter, the Veteran's neighbor, R.R., recalled an instance in 2004 where the Veteran became lost and disoriented in a shopping center and he was required to take the Veteran home.

In September 2006, the Veteran began receiving private psychiatric treatment from Dr. F.J.C.  At that time, he reported that he had retired from his occupation as a postal clerk.  He reported continuing symptoms as reported previously, but also, reported new symptoms that included:  olefactory hallucinations in which he smelled diesel fuel and feces, paranoia, and homicidal ideation toward his supervisor at work.  He stated that he had served as vice president of his postal union and that he felt that he was discriminated against because of his union position.  He reported that he was medicating his symptoms with Seroquel, Stelazine, Trilafon, Zyprexa, Effexor, Restoril, and Tranxene.  He did not report having any side effects from those medications.  Dr. F.J.C. opined that working at any position that required pressure or demand would exacerbate the Veteran's condition.  Indeed, the Veteran reported that he had tried on several occasions to return to work but experienced great difficulty due to "exacerbation [of] his ongoing physical condition and emotional condition."  Dr. F.J.C. opined further that the Veteran could become a danger to himself or others without adequate ongoing treatment.  A ranged GAF score of 45 to 50 was assigned.

The Veteran returned for VA psychiatric treatment in March 2007.  Notably, attending psychiatric staff remarked in the record that the Veteran became suddenly aggressive during recent treatment and that the Veteran explained that he was hearing voices that commanded him to become aggressive.  A mental status examination conducted at that time revealed that the Veteran had a depressed mood and difficulty recalling recent and immediate events.  A GAF score of 50 was assigned.

During a VA psychiatric examination conducted in May 2007, the Veteran reported essentially the same symptomatology as that noted during previous treatment and examinations. and added that he was also having daily intrusive memories of his experiences in Vietnam and flashbacks that occurred five times per week.  The Veteran denied having any suicidal or homicidal ideation during the examination, but did admit to having thoughts of harming himself several weeks ago.

The Veteran's spouse, who accompanied the Veteran to the examination, reported also that the Veteran forgot recent conversations and often misplaced items.  She reported also that the Veteran becomes sad and irritable.  She recalled that the Veteran stated to her that he was receiving messages from a "higher force."  She stated that the Veteran barely went out.  Still, she reported that the Veteran was fully functional in his activities of daily living and that he enjoyed painting, although he did not complete his art projects.

A mental status examination of the Veteran revealed a constricted affect.  The Veteran was unable to perform serial seven exercises or spell words forward and backward.  Recent memory was moderately impaired; although immediate and remote memory appeared to be normal.  The Veteran appeared to be distracted by external stimuli and indifferent and slow with harder tasks.  A battery of cognitive and personality tests revealed that the Veteran had difficulty with serial mental calculations, borderline attention, impairment of abstract reasoning, impaired concentration, and depression.

The examiner assigned a GAF score of 70 and opined that the Veteran's psychiatric conditions were controlled by continuous medication and did not result in total occupational and social impairment, or even, transient or mild decreased work efficiency and ability to perform occupational tasks during periods of significant stress.

During VA treatment in September 2007, the Veteran reported ongoing flashbacks and nightmares, but stated that he had more control over his anger and in his arguments with his daughter.  A mental status examination revealed depressed mood and difficulty recalling recent and immediate events.  Contrary to the May 2007 VA examiner, attending psychiatric staff assigned a lower GAF score of 50.  Records for VA treatment received subsequently by the Veteran through August 2009 revealed no changes in the Veteran's symptomatology or assigned GAF score.

A January 2009 letter from the Veteran's friend, G.Q.Q. reports that the Veteran's condition appeared to have been worsening.  Notably, he recalled a recent incident in which he and the Veteran were driving past a wooded area when the Veteran became nervous and asked him to drive faster for fear that they might be ambushed.  In a February 2009 letter, another friend, D.S.P., related that the Veteran was jumpy and irritable and became angry for no reason.  He stated that he had observed the Veteran becoming angry at other motorists.  A March 2009 letter from J.L.C.C. reports that the Veteran was generally isolative and depressed and that he ritualistically cleaned his hands after touching objects or shaking hands with other people.

During an August 2009 VA examination, the Veteran reported having similar symptomatology to that reported previously, consisting of:  flashbacks of his Vietnam experiences; visual hallucinations of soldiers from his unit; olefactory hallucinations of smelling napalm, burned flesh, and excrement; nightmares that occurred three nights a week; irritability, anger outbursts, and the desire "to hit somebody;" hypervigilance; exaggerated startle response; and, avoidance of activities, places, or people that aroused recollections of traumatic experiences in Vietnam.  Socially, he reported that he had a good marriage and "very good" relationships with his adult children.  He reported having multiple friends and that he remained in contact with them.  He also reported that he had good relationships with his relatives and neighbors.  He did report, however, instances of aggressiveness and having a tendency of turning waste baskets in public places upside down because he heard voices that told him to do so.  He reported that he enjoyed painting as a hobby.

A mental status examination revealed that the Veteran had a depressed mood and was easily distracted.  He remained unable to perform serial seven exercises.  Contrary to previous examinations, the Veteran's remote, recent, and immediate memory were normal and intact.  Indeed, remaining aspects of the mental status examination were normal.  A GAF score of 65 was assigned.  The examiner opined, overall, that the Veteran was moderately impaired in terms of social and occupational functioning.

During private treatment in October 2009 with Dr. C.Z.Z., the Veteran again reported a history of workplace difficulties during his employment with the United States Postal Service.  In that regard, he described a history of problems with his supervisors and irritability and loss of control at work in 1992.  He reported that symptoms required him to take frequent sick leave through his retirement in 2005.  Regarding his symptoms at the time of the examination, he reported having auditory and olefactory hallucinations, nightmares, flashbacks, fear and insecurity, and that he avoided public places.  He reported that his spouse assisted him with certain daily living responsibilities and caring.  A mental status examination revealed anxious and irritable mood; impaired immediate and recent memory; diminished attention and concentration; diminished insight; and, poor judgment.  A GAF score of 45 was assigned.

Subsequent VA treatment records indicate that the Veteran's schizophrenia was followed periodically through 2011.  Those records reflect no overall change in the Veteran's symptomatology.  A November 2011 VA treatment record reflects that the Veteran was reporting that he was enjoying family life, exercised by walking, visited with his grandchildren, and was expecting a new grandchild to be born in five months.  A mental status examination conducted at that time was grossly normal.  An improved GAF score of 65 was assigned.  Records for subsequent VA treatment received by the Veteran through December 2012 indicate no change from the findings expressed in the November 2011 treatment record.

During a January 2013 VA examination, the Veteran reported that he remained married to his spouse of 45 years and that he had a good marital relationship.  He reported also that he maintained good relationships with his children and that he still enjoyed painting as a hobby.

A mental status examination revealed anxiety; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; and, disturbances of motivation and mood.  Overall, the examiner remarked, the Veteran was not showing any active symptoms or psychosis, depression, or any type of dementia process.  The examiner stated that the Veteran's mood instability could limit his capacity to interact effectively and on a sustained basis with others.  Hence, social function in a work environment that involves interaction with the public and responding appropriately to persons in authority or cooperative behaviors involving co-workers can be limited.  The examiner concluded that the Veteran's schizophrenia was marked by occupational and social impairment with reduced reliability and productivity; however, was not resulting in total occupational and social impairment.  A GAF score of 65 was assigned.

In June 2013, the Veteran returned for VA treatment for episodes of auditory and visual hallucinations.  He described that he was having hallucinations of a former service buddy named "Bobby" who died in Vietnam and who was telling the Veteran to go back to Vietnam.  Notwithstanding the reported hallucinations, other aspects of the mental status examination were normal.  Attending VA psychiatric staff continued to assign a GAF score of 65.

At the outset of the analysis, the Board observes that the GAF scores assigned for the Veteran over the course of the appeal period at issue varies widely from a low score of 45 to a high score of 70.  Moreover, the record shows that there were various periods within the appeal period where higher scores of 65 or 70 were being assigned by the Veteran's attending VA psychiatrists and VA examiners at the same time that his private psychiatrists were assigning lower scores of 50.

In assessing the degree of psychiatric disability, GAF scores are for application and are meant to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, GAF scores falling in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., having no friends, unable to keep a job).  Scores falling in the range of 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 are defined as being reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  As noted above, the evidence reflects wide ranging and contradictory GAF scores.  It is perhaps natural that the Veteran's symptoms and level of functioning may wax and wane within a certain degree from day to day.  Moreover, it may be anticipated that the findings expressed in the treatment records are based to some degree on objectively observed symptoms and behavior seen during treatment.  Still, it seems unlikely to the Board that the Veteran's symptoms and impairment would vary to the degree contemplated by the GAF scores shown in the record.  Moreover, and as explained more fully below, some of the assigned GAF scores seem to be generally inconsistent with the degree of social and occupational impairment shown in the other evidence in the record.  To that extent, the GAF scores in the record appear to be suspect.  In determining the extent of impairment caused by the Veteran's disability, the Board is inclined to place considerably less probative weight on the GAF scores in the record.

Overall, the evidence for the appeal period at issue shows that the Veteran had a broad symptomatology that included individual symptoms that are included among the criteria for 50 percent, 70 percent, and 100 percent disability ratings under the General Formula.  In that regard, the claim submissions, lay statements, private and VA treatment records, and VA examinations show that the Veteran experienced: depression and quickly changing mood; flattened affect; circumstantial, circumlocutory, and stereotyped speech; frequent panic attacks; impaired memory; impaired judgment; impaired abstract thinking; impaired impulse control marked by outbursts of anger and irritability and being insulted easily; spatial disorientation as evidenced by the Veteran's tendency of becoming lost and disoriented; difficulty in adapting to stressful circumstances as evidenced by having frequent conflicts at work with his supervisors and co-workers; intermittent suicidal ideation; obsessional rituals such as obsessively cleaning his hands after shaking hands with others; persistent delusional thought marked by the belief that he was being persecuted at work; persistent hallucinations; grossly inappropriate behavior; and intermittent homicidal ideation toward his supervisor at work.

Mindful of the foregoing symptoms, the determination as to the disability rating to be assigned for the Veteran's disability turns upon the extent of occupational and social impairment shown in the record.  In a TDIU application received in April 2006, the Veteran reported that he was able to maintain his employment through December 31, 2005.  Certainly, the Veteran's personnel and employment records from his employment with the USPS might have contained additional insight into the degree of impairment experienced by the Veteran at work; however, those records are unavailable.  Still, the claim submissions and lay statements in the file indicate that he was having conflicts with his supervisors and co-workers.  During treatment and VA examinations, the Veteran expressed repeatedly that he thought that he was being persecuted at work and reported frequent instances of harassment from his co-workers.  Indeed, his friends observed in their lay statements that the Veteran appeared to harbor beliefs of persecution.  At the same time, the evidence indicates that the Veteran retained some degree of occupational functioning, as he served as his union's vice president.  In the April 2006 TDIU statement, the Veteran stated that he even testified on behalf of a union member in a labor grievance that had been filed against USPS.

In view of the occupational functioning that was apparently retained by the Veteran before leaving his employment in December 31, 2005, the Board concludes that the Veteran's disability did not result in total occupational and social impairment as contemplated for a 100 percent disability rating under the General Formula, prior to December 31, 2005.  However, given the nature, severity, and frequency of the symptoms shown in the record considered together with the credible lay statements concerning the Veteran's difficulty functioning at work, the evidence indicates a degree of impairment that is consistent with occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Under the circumstances, the Board finds that the criteria for a 70 percent disability rating are met prior to December 31, 2005.

In relation to the period from December 31, 2005, the evidence shows that the Veteran's symptoms waxed and waned, but essentially, that he was experiencing ongoing symptomatology that was essentially unchanged from that experienced previously.  The evidence shows also that the Veteran has continued to remain out of work.  Still, the record pertinent to that period contains multiple conflicting opinions concerning the Veteran's functional and occupational impairment.

In a September 2006 private opinion, Dr. F.J.C. opined that working at any position that required pressure or demand would likely exacerbate his condition.  Indeed, Dr. F.J.C. noted, the Veteran had made several attempts to return to work but was unable to do so.  In the May 2007 VA examination, the VA examiner opined that the Veteran's disability did not result in total occupational and social impairment, or, even transient or mild decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  Hence, the May 2007 VA examiner appears to conclude, the Veteran remained capable of a high degree of functioning.  During the August 2009 VA examination, the VA examiner remarked that the Veteran was moderately impaired in his social and occupational functioning.  In the January 2013 VA examination, the VA examiner noted that the Veteran's unstable mood could limit his ability to interact effectively and on a sustained basis with other people.  The examiner characterized the Veteran's degree of functional impairment as occupational and social impairment with reduced reliability and productivity; however, did not result in total occupational and social impairment.

As mentioned, the Veteran's symptomatology appears to have been unchanged over the period since December 31, 2005.  The aforementioned psychiatric opinions provide conflicting and varying opinions as to the Veteran's social and occupational capacity.  Nonetheless, it is significant that the Veteran remained out of work and that attempts by the Veteran to return to gainful employment were unsuccessful.  It is also of significance that the evidence shows, and the January 2013 VA examiner concurs, that the Veteran continues to experience mood instability that limits his ability to interact effectively and on a sustained basis with other people.  Still, the evidence does not support the conclusion that the Veteran has experienced total occupational and social impairment.  In that regard, the Veteran has reported during his August 2009 and January 2013 VA examinations that he maintained good relationships with his spouse of over 45 years and children.  He stated also that he maintained contact and good relationships with his friends and neighbors.  Although the evidence suggests that the Veteran is impaired to some degree in his ability to establish effective work and social relationships, the evidence does not show that the Veteran's ability in that regard is totally impaired.  Again, taking into consideration the nature and breadth of the Veteran's symptoms and the degree of social and occupational impairment shown in the record, the Board concludes that the criteria for a 70 percent disability rating under the General Formula continue to be met after December 31, 2005.

The Board has considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's schizoaffective disorder has presented an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the General Formula; however, the Veteran's disability has not been productive of the social and occupational impairment required for a higher disability rating under those criteria.  Moreover, the evidence does not show that the Veteran's disability has been marked by other relevant factors, such as admission for in-patient treatment or total occupational impairment.  As such, it cannot be said that the available schedular disability ratings are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular rating for the Veteran's service-connected schizoaffective disorder, under the provisions of 38 C.F.R. § 3.321 (b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology and degree of impairment shown in the record, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings within the appeal period being considered here.

Based on the foregoing evidence and analysis, the Board concludes that the Veteran is entitled to a higher 70 percent disability rating for schizoaffective disorder prior to August 5, 2013.  To that extent, this appeal is granted.

IV.  TDIU Prior to October 8, 2010

An April 2015 rating decision granted the Veteran a TDIU, effective October 8, 2010.  In his appeal, the Veteran seeks entitlement to a TDIU prior to that date.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

In his original February 2006 TDIU application, the Veteran asserted that his service-connected disabilities rendered him incapable of securing or following a substantially gainful occupation.  In a resubmitted TDIU application, he specified that he stopped working as a full time postal clerk for the USPS on December 31, 2005.

Consideration may be given to a veteran's level of education, special training, and previous work experience; but, age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or, 5) multiple disabilities incurred as a prisoner of war.

Pertinent to the appeal period at issue, service connection was in effect for the Veteran for:  schizoaffective disorder, rated 10 percent disabling from May 2002 through May 22, 2003, and 50 percent disabling from May 22, 2003 through October 8, 2010; bilateral hearing loss, rated non-compensable from May 2002 through January 20, 2003, and 20 percent disabling from January 21, 2003 through October 8, 2010; headaches, rated as 10 percent disabling from March 8, 2005; and, hypertension, rated as non-compensable from March 8, 2005.  Based on the foregoing disabilities and staged periods, the Veteran had combined disability ratings of 10 percent from May 2002 through January 20, 2003; 30 percent from January 21, 2003 through May 21, 2003; and, 60 percent from May 22, 2003 through October 8, 2010.

The Board incorporates by reference the mental health and treatment history discussed above.  The Board notes also that the records for VA and private treatment received by the Veteran prior to October 8, 2010 reflect that he was also followed for his hearing loss and hypertension, however, do not indicate treatment for the Veteran's headaches.  Those records do not contain any information or opinions that either indicate or state expressly that the Veteran's occupational functioning was impaired by any of his service-connected disabilities.

The record reflects also that the Veteran underwent multiple VA examinations for his hearing loss.  During an August 2003 examination, he reported that he was having difficulty following group conversations, understanding speech in noisy environments, and listening to the television and radio.  

Audiometric tests revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
75
85
LEFT
30
50
70
85
  
Based on the foregoing data, pure tone averages from the August 2003 test were 59 decibels in both of the Veteran's ears.  Speech discrimination tests revealed speech recognition abilities of 70 percent in both ears.  No opinion was given as to the extent of functional or occupational impairment resulting from the Veteran's hearing loss.

The Veteran reported the same functional impairment during a June 2005 VA examination.  Audiometric tests revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
85
85
LEFT
45
60
70
75
  
Pure tone averages were 65 decibels in the Veteran's right ear and 63 decibels in his left ear.  Speech discrimination tests continued to show speech recognition abilities of 70 percent in both ears.  Again, no opinion was given as to the extent of functional or occupational impairment resulting from the Veteran's hearing loss.  Audiometric tests conducted during a May 2007 VA examination revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
70
80
LEFT
25
45
65
70
  
The foregoing data corresponds to pure tone averages of 54 decibels in the Veteran's right ear and 51 decibels in his left ear.  Speech discrimination tests continued to show speech recognition abilities of 80 percent in both ears.  Once again, the examiner did not offer any opinion as to the extent of functional or occupational impairment.

During re-examination of the Veteran's hearing loss in November 2009, the Veteran demonstrated the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
54
78
110
X
LEFT
50
78
115
X
  
Pure tone averages from the November 2009 test were 85 decibels in both ears.  Speech discrimination tests continued to show speech recognition abilities of 68 percent in the right ear and 84 percent in the left ear.  The examiner opined that the Veteran's hearing loss impaired his ability to drive and had a significant effect on his occupational functioning.

As discussed above, the record shows that the Veteran maintained longstanding employment with the USPS through December 31, 2005.  By virtue of his employment, the Veteran is not entitled to a TDIU for any period before December 31, 2005.

As discussed above, the evidence for the period from December 31, 2005 through October 8, 2010, shows that the Veteran experienced ongoing psychiatric symptoms that resulted in occupational and social impairment.  As noted above, however, the Veteran indicated a relatively high degree of daily and social functioning.  In that regard the Veteran's spouse reported during the May 2007 VA examination that the Veteran was fully functional in his activities of daily living and enjoyed activities such as painting.  During the August 2009 VA examination, the Veteran reported having good relationships with his spouse, family, and friends and that he continued painting as a hobby.  During private treatment with Dr. C.Z.Z., the Veteran reported that his spouse was assisting him in certain living responsibilities and caring; however, there is no indication that the Veteran was incapable of performing any of his activities.

In relation to his hearing loss, audiometric information in the record indicates that the Veteran did experience some progression of his hearing loss during the appeal period in question with impairment in his ability to follow group conversations, understanding speech in noisy environments, and listening to television and radio.  The November 2009 VA examiner remarked that the Veteran's hearing loss impaired his ability to drive and had a significant effect on his occupational functioning, presumably because of the functional impairment described by the Veteran.  Still, there is no indication that the impairment associated with his hearing loss would have precluded him outright from securing or following a substantially gainful occupation.

Similarly, there is no information in the record that suggests that the Veteran's hypertension or headaches, acting either individually or in conjunction with the Veteran's other service-connected disabilities, rendered the Veteran incapable of securing or following a substantially gainful occupation.

Based on the foregoing, the Board concludes that the symptoms and impairment associated with the Veteran's service-connected disabilities at that time did not prevented him from being able to secure and follow a substantially gainful occupation prior to October 8, 2010.  Accordingly, the Veteran is not entitled to a TDIU prior to October 8, 2010.  To that extent, this appeal is denied.



ORDER

Service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus, is denied.

A 70 percent disability rating for schizoaffective disorder prior to August 5, 2013 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A TDIU prior to October 8, 2010 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


